Citation Nr: 1537509	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-17 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.


FINDING OF FACT

The Veteran's tinnitus is reasonably shown to have had its onset in service, and persisted since.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to this claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor its impact on the matter; any notice defect or duty to assist omission is harmless. Whether the Veteran received adequate notice at the hearing before the undersigned is also rendered moot.

The record reflects that the Veteran's service treatment records are lost. 



Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

The Veteran claims his tinnitus began during his active duty service as a result of noise trauma he sustained therein.  His DD Form 214 shows that he served in Vietnam and that his military occupational specialty (MOS) was wireman.   It may reasonably be conceded that he was exposed to loud noise in service.  The Veteran's postservice occupational noise exposure includes over 40 years working for a railroad company.  On September 1987 and September 1988 audiological testing for the railroad company, he denied having severe constant ringing or being bothered by ringing.  During subsequent testing in September 1990, September 1991, and September 1992, he reported being bothered by ringing in his ears.

On August 2011 VA audiological examination, the Veteran reported constant bilateral tinnitus which began "a long time ago[,]" shortly after he entered service.  The examiner found that it was less likely that the  tinnitus was due to service based on his low-moderate probability of hazardous noise exposure during service and his 44 years of civilian noise exposure while working for a railroad company.

In his April 2012 notice of disagreement, the Veteran reported that the noise exposure he experienced in service was "worse than anything [he] experienced since."  In his June 2013 VA Form 9, substantive appeal, he stated that he did not know what tinnitus was until the late 1990s; he remembers having ringing in his ear right after he left the service.

During the July 2015 hearing before the Board, the Veteran testified that his tinnitus began in service and has persisted ever since.  He specifically testified that a rocket attack required him to jump into a bunker and that, after the explosion, everything sounded "muffled"; he would hear noises thereafter whenever it was extremely quiet.  He further clarified that he denied having severe constant ringing in his ears during the September 1987 private audiological testing because the tinnitus was not then severe but has intensified since); he denied being bothered by ringing in his ears during the September 1988 private audiological testing because the tinnitus was intermittent, i.e., while persistent, it was not constant.

On longitudinal review of the record, the Board finds that the evidence reasonably supports the Veteran's claim.  As was noted above, it is not in dispute that he has tinnitus, and that he was exposed to noise trauma in service.  The Board notes that there is evidence in the record against his claim, including the August 2011 VA audiologist's opinion that the tinnitus is unrelated to service, and the denial of severe ringing in his ears/being bothered by ringing in his ears during September 1987 and September 1988 private audiological testing.  The Board finds that the VA opinion is of lesser probative value than his own testimony that the tinnitus began in service and has persisted since following a rocket attack.  The VA opinion did not account for such testimony.  Additionally, he has since explained, in essence, that his tinnitus actually began in service but became more severe as the years passed, which accounts for the discrepancies in his reports.  He is competent to observe that he has experienced tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  His explanation describing a gradual onset of tinnitus that was present throughout, but became annoying more recently is plausible; it is not inconsistent with his testimony that his tinnitus is mainly a problem when he is in a quiet environment (and not when he is at work).  Further, his record provides no basis for rejecting his reports of acoustic trauma in service and ringing in his ears since service as not credible.

One method of establishing a nexus between a current disability and service is by showing that the disability began in service, and has persisted since. Tinnitus is a disability capable of lay observation, and the Veteran's accounts of onset of a slowly progressing in severity tinnitus in service are deemed credible. Resolving any remaining reasonable doubt in his favor (as required under 38 C.F.R. § 3.102), the Board concludes that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


